Lakes — Draining — Control Over The water Resources Board does not have the authority to delegate to the Wildlife Department the determination of when and how often a lake or reservoir under the control of the Wildlife Department may be drained and refilled. After a discussion with the Water Resources Board, the Attorney General has had under consideration your letter of July 10, 1968, wherein you ask for an opinion as to the authority of the Water Resources Board to approve or disapprove in advance a water right for the Department of Wildlife Conservation to refill lakes periodically for fish and wildlife management.  The Water Resources Board, in a letter to the Wildlife Department, indicated the following: "It was the decision of the Board that it will be the policy in the future when any entity, or individual desires to drain and refill a reservoir, they must make an application at that time, and the Board will make a decision on the basis of feasibility at that time of draining and refilling." Despite this ruling of the Water Resources Board, you question whether or not the Water Resources Board has the authority to in effect delegate to the Wildlife Department the determination of when and how often a lake or reservoir under the control of the Wildlife Department may be drained and refilled. The statutory authority for the Water Resources Board to grant water rights is found in 82 Ohio St. 21 [82-21] (1967), which reads as follows: "Any . . . State . . . Agency . . . intending to acquire the right to the beneficial use of any water, shall, before commencing any construction for such purposes, or before taking the same from any constructed works, make an application to the Oklahoma Water Resources Board for a permit to appropriate in the form required by the rules and regulations established . . . . Such rules and regulations shall, in addition to providing the form and manner of preparing and presenting the application, require that such applicant state all the data necessary for the proper description and limitation of the right applied for, as to the amount of water and periods or annual use, together with such information, maps field notes, plans and specifications as may be necessary to show the method and practicability of the construction and the ability of the applicant to complete the same. . . ." Title 82 Ohio St. 24 [82-24] (1967), provides as follows: "After the hearing on the application the Board shall determine from the evidence presented by the parties interested, from such surveys of the water supply as may be available, and from the records, whether there is unappropriated water available for the benefit of the applicant, and the use to which applicant intends to put the water is a beneficial use and does not interfere with the beneficial use of water by other appropriators. If so, the Board shall approve the application, by issuing a permit to appropriate water, and shall state in such permit the time within which the water shall be applied to a beneficial use. In the absence of appeal as provided by this Title, the decision of the Board shall be final. . . ." The Legislature has delegated the authority to regulate water use to the Water Resources Board. Authority given to one board cannot be further delegated by that board to another board without express authority to delegate conferred by the Legislature. 1 Am.Jur.2d Administrative Law, Section 70. No such express authority is found in the statutes. The intent of the Legislature was to have the Water Resources Board determine the feasibility of granting water rights as each application was made. Therefore, the Water Resources Board does not have the authority to give the Wildlife Department the power to drain and refill a reservoir at their discretion at any time in the future.  It is the opinion of the Attorney General that your question be answered in the negative. The Oklahoma Water Resources Board does not have the authority to delegate to the Wildlife Department the determination of when and how often a lake or reservoir under the control of the Wildlife Department may be drained and refilled.  (Reid Robison)